Campbell, J.
Suit was brought on a note for $24.60, dated April 18, and payable in four months. ' The defense relied on was that this note was given to renew a former one, which was itself in renewal of a still earlier one, and that all of the real principal borrowed, with full legal interest, had been paid, so that the claim was merely for usurious interest. The jury sustained this defense. On the trial, and after the jury had been sworn, hut before proofs were introduced, plaintiff asked leave to challenge a juror peremptorily, which was refused. No authority has been shown to us for allowing a peremptory challenge after the jury is sworn, and there was no error in so holding.
There was a conflict of testimony on the facts. It was substantially agreed that the issue depended on whether the second note had any consideration. Defendant’s tes*126timony, which the jury believed, showed that the first note was overpaid, so far as lawfully collectible, and that there was no new consideration for the second, which was obtained by pressure, under threats of foreclosing a chattel mortgage. The jury had the law fairly before them, and there is no reason to disturb their verdict.
The judgment must be affirmed, with costs.
The other Justices concurred.